Case 1:18-cv-03591-MKB-RER Document 78 Filed 12/16/20 Page 1 of 3 PageID #: 760



                                                                 DINSMORE & SHOHL LLP
                                                                 222 W. Adams Street ^ Suite 3400
                                                                 Chicago, IL 60606
                                                                 www.dinsmore.com
                                                                 Johner T. Wilson III
                                                                 (312) 837-4306 (direct) ∙ (312) 372-6085 (fax)
                                                                 JT.Wilson@dinsmore.com




                                       December 16, 2020
                                                                 VIA ELECTRONIC CASE FILING
 The Honorable Margo K. Brodie
 Eastern District of New York
 225 Cadman Plaza East, Chambers: N 626
 Brooklyn, New York 11201

        Re:    Defendants’ Pre-Motion Letter and Request for Conference
               Bayne, et al. v. NAPW, Inc. et al., Case No. 18-cv-3591 (MKB)(RER)

 Dear Judge Brodie,

         This firm represents defendants NAPW, Inc. (“NAPW”) and Professional Diversity
 Network, Inc. (“PDN”) (collectively, NAPW and PDN are “Defendants”) in this matter. Pursuant
 to your Honor’s Individual Practices and Rules and the December 9, 2020 Order of Magistrate
 Judge Reyes, we write to respectfully request a pre-motion conference in connection with
 defendant PDN bringing a motion for summary judgment under Rule 56 of the Federal Rules of
 Civil Procedure. Defendant PDN seeks leave to file a Rule 56 motion on the grounds that
 Plaintiffs’ claims against PDN fail as a matter of law because Plaintiffs were not employed by
 PDN and cannot meet the requirements for establishing joint employment under the FLSA.

 Brief Factual Summary of Facts and Pleadings

         PDN is an operator of professional networks with a focus on diversity. PDN assists its
 registered users and members in their networking and job search efforts. Similarly, NAPW is a
 professional association and networking platform. In or around 2014, NAPW became a wholly
 owned subsidiary of PDN.

        Lead Plaintiffs Deborah Bayne and Melanie Farris are former sales representatives of
 NAPW who were paid on a salary plus commission model. Plaintiffs bring collective and class
 claims alleging that Defendants’ pay practices violate the Fair Labor Standards Act (“FLSA”) and
 New York Labor Law (“NYLL”). Plaintiffs seek overtime under state and federal law, and wage
 statement penalties under New York law.

 Plaintiffs Cannot Sustain a Cause of Action against PDN

         Plaintiffs’ claims against PDN fail as a matter of law because PDN did not employ
 Plaintiffs and the two entity defendants do not constitute a joint employer under the FLSA.
Case 1:18-cv-03591-MKB-RER Document 78 Filed 12/16/20 Page 2 of 3 PageID #: 761

 The Honorable Margo K. Brodie
 December 16, 2020
 Page 2


 PDN Did Not Employ Plaintiffs

         The FLSA broadly defines “employer” as “any person acting directly or indirectly in the
 interest of an employer in relation to an employee.” 29 U.S.C. § 203(d). An employment
 relationship exists under the FLSA when the putative employer possesses the power to control the
 workers at issue. Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132, 139 (2d Cir. 1999). The inquiry
 is focused on the economic realities of the relationship between the putative employer and the
 putative employees. Inclan v. New York Hosp. Grp., Inc., 95 F. Supp. 3d 490, 507 (S.D.N.Y. 2015)
 (quoting Barfield v. N.Y. City Health & Hosps. Corp., 537 F.3d 132, 141-42 (2d Cir. 2008)).

         To apply the “economic reality test,” the Second Circuit and FLSA regulations consider
 whether the putative employer: (1) has the power to hire and fire the employees, (2) supervises
 and controls employee work schedules or conditions of employment to a substantial degree,
 (3) determines the rate and method of payment, and (4) maintains employment records. Williams
 v. Epic Sec. Corp., 358 F. Supp. 3d 284, 305 (S.D.N.Y. 2019); see also, 29 CFR § 791.2(a). No one
 factor is dispositive, as the test encompasses the totality of the relevant circumstances. Herman,
 supra, 172 F.3d at 139.

        The standard governing employment status under the NYLL is nearly identical to that of
 the FLSA. Williams v. Epic Sec. Corp., 358 F. Supp. 3d 284, 305 (S.D.N.Y. 2019). As such, the
 analysis of Defendants’ employment status under the FLSA applies with equal force to Plaintiffs’
 NYLL claims.

          Here, Plaintiffs do not satisfy the economic realities test with respect to PDN. The parties
 took numerous depositions and engaged in extensive written discovery in this matter.
 Lead Plaintiffs Deborah Bayne and Melanie Farris, as well as numerous Opt-In Plaintiffs, testified
 in their depositions that they: (a) were hired by NAPW; (b) reported to work at NAPW’s facilities;
 (c) received paychecks from NAPW; and (d) were supervised by NAPW employees who set their
 schedules and determined their working conditions, including their rates of pay (salary plus
 commission). Moreover, the documents produced in discovery further confirm that NAPW was
 the single entity that controlled Plaintiffs’ working conditions. NAPW (not PDN) issued
 Plaintiffs’ paychecks, maintained their time records and employment files, issued their W-2 wage
 statements, and controlled all significant aspects of Plaintiffs’ employment.

        In contrast, the discovery process did not yield any evidence supporting the conclusion that
 PDN had the power to control Plaintiffs. PDN did not: (1) hire or fire any of the Opt-In Plaintiffs
 or putative class members; (2) supervise or control any of the Opt-In Plaintiffs or putative class
 members; (3) set their rates of pay; or (4) maintain employment records. At all times, Plaintiffs
 were employed by and under the control of NAPW. Thus, the economic realities test cannot be
 met with respect to PDN.
Case 1:18-cv-03591-MKB-RER Document 78 Filed 12/16/20 Page 3 of 3 PageID #: 762

 The Honorable Margo K. Brodie
 December 16, 2020
 Page 3

 PDN and NAPW Are Not Joint Employers

         Joint employment may exist when an individual is employed by more than one entity, and
 those entities are sufficiently related to one another with respect to the employee in question.
 29 C.F.R. § 791.2(e)(1). For instance, one employer employs a worker for one set of hours in a
 workweek, and another employer employs the same worker for a separate set of hours in the same
 workweek. The jobs and the hours worked for each employer are separate, but if the employers
 are joint employers, both employers are jointly and severally liable for all of the hours the
 employee worked for them in the workweek. Id.

         In this scenario, if the employers are acting independently of each other and are
 disassociated with respect to the employment of the employee, each employer may disregard all
 work performed by the employee for the other employer in determining its own responsibilities
 under the FLSA. However, if the employers are sufficiently associated with respect to the
 employment of the employee, they are joint employers and must aggregate the hours worked. The
 employers will generally be sufficiently associated if: (i) there is an arrangement between them to
 share the employee’s services; (ii) one employer is acting directly or indirectly in the interest of
 the other employer in relation to the employee; or (iii) they share control of the employee, directly
 or indirectly, by reason of the fact that one employer controls, is controlled by, or is under common
 control with the other employer. Such a determination depends on all of the facts and
 circumstances. 29 C.F.R. § 791.2(e)(2).

          In this case, the time records clearly show that Plaintiffs’ work was performed for only one
 employer – NAPW. Plaintiffs’ did not split their time working between two related entities and
 there is no contract between PDN and NAPW for Plaintiffs’ shared services. Moreover, Plaintiffs’
 testimony and the records in this action confirm that all work was performed at NAPW facilities,
 for the benefit of NAPW, and under the direction and control of NAPW managers/supervisors.
 The undisputed facts support a conclusion that no joint employment relationship exists here.

         The issue of PDN’s joint and several liability is ripe for summary judgment because the
 ultimate decision as to whether a party is an employer under the FLSA is a legal conclusion, and
 whether an entity is a joint employer under the FLSA is a question of law. See, Zheng v. Liberty
 Apparel Co., 355 F.3d 61, 76 (2d Cir. 2003); see also, Torres-Lopez v. May, 111 F.3d 633, 638
 (9th Cir. 1997). For these reasons, Defendant PDN respectfully seeks a conference to set a briefing
 schedule for its Motion for Summary Judgment. If granted leave, Defendant PDN will be in a
 position to file its motion promptly. We thank the Court for its courtesies and consideration.

  Respectfully Submitted,                           Respectfully Submitted,

  /s/ Johner T. Wilson III                          /s/ Heather N. Stone
  Johner T. Wilson III                              Heather N. Stone
  Attorneys for Defendants                          Attorneys for Defendants
  Professional Diversity Network, Inc., and         Professional Diversity Network, Inc., and
  NAPW, Inc.                                        NAPW, Inc.
